Title: From George Washington to Elias Dayton, 19 August 1781
From: Washington, George
To: Dayton, Elias


                        
                            Sir
                            Head Quarters 19th Augt 1781.
                        
                        You will march immediately with the Jersey Line and Hazens Regt to the Heights between Chatham and
                            Springfeild—You will take the most eligible position and encamp there.
                        You will give Colo. Seely orders to remain at Dobbs’s Ferry untill Wednesday when he is to march and join
                            you. You will order him, in a very particular manner, to keep scouts and Patroles towards Bergen, and to take every
                            precaution agt a surprise.
                        There will be a French Bakery established at Chatham. You are to furnish a small Guard for it, and give them
                            any assistance they want. I am Sir Yr most obt Servt
                        
                            Go: Washington
                        
                    